Status of the claims
Claim 1 is/are amended.  Currently claims 1-13 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ales et al (20050092079).
Regarding claim 1, Ales, Fig. 2,4, discloses a fluid control device, capable of acquiring data (at 80,82) related to an internal operation, comprising: a bonnet part 40 installed with a sensor 50 for detecting the internal operation of the fluid control device; and a valve body 42 storing the bonnet part inside; wherein the valve body is provided with a recess (internal bore) storing at least a part of the bonnet part 40, and a slit 66 leading a communication cable 52 connected to the sensor to an outside, opening one end (at top of 42) on an opposite side of a base 10 where a flow path 12-14 is formed, and penetrating from the outside to the recess side.  
The recitation “the slit aligns …” is seen as process of making the control device. The patentability of a product does not depend on its method of production If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113). The communication cable 52 is shown with twist or turns in horizontal direction such that the slit 66 is aligned with (a bore 60 of) the bonnet part 40 and both are aligned with the communication cable 52 through the opening of the slit at the one end (at top of 42).  Therefore, the slit is seen as capable of aligning the bonnet part with a position of the communication cable through the opening of the slit at the one end (for example by installing the cable first and inserting is into the slit and keeping it untwisted).
As to claim 3, one of the sensors 50 is a pressure sensor detecting a pressure in a space (from working fluid) isolated by a diaphragm 20, and wherein the bonnet part installs the pressure sensor 50 (by holding the diaphragm to the base 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ales et al (20050092079) in view of Larsen et al (20040004201).
Ales discloses cable 52 extending outside of valve body 42 from the slit 66 but fails to disclose cable connector attached outside valve body by a fastener . Larsen, Fig. 1, teaches cables extending outside of valve body 10 to  a control circuit 50 supported by a connector (nut shaped in Fig 1) and having a fastener (threaded portion) for attaching to valve body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ales with cables supported by supported by a connector having a threaded fastener for attaching to valve body as taught by Larsen in order to provide structural support to the cables.
Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ales et al (20050092079) in view of Larsen et al (20040004201) further in view of Kato et al (20090140194).
Ales discloses cable 52 having a circuit 54 but fails to disclose flexible printed circuit. Kato, Fig. 1, teaches valve having circuitry as a flexible printed circuit 7.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ales with flexible printed circuit attached to the valve as taught by Kato in order to secure circuitry and to account for manufacturing tolerances.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ales et al (20050092079) in view of Kato et al (20090140194).
Ales discloses cable 52 having a circuit 54 but fails to disclose flexible printed circuit. Kato, Fig. 1, teaches valve having circuitry as a flexible printed circuit 7.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ales with flexible printed circuit attached to the valve as taught by Kato in order to secure circuitry and to account for manufacturing tolerances.
Allowable Subject Matter
Claims 2, 5, 7, 8, 10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that “Ales, does not disclose … a slit open at one end opposite to the base and through which the bonnet part is aligned to position the communication cable. Ales's slit/bore 66 on the side of the sensor circuit 54 or 82 does not have a slit that opens at one end opposite side of the base and that can be used to align the bonnet with the position of the communication cable through the open end of the slit” are not persuasive since recitation “the slit aligns …” is seen as process of making the control device. The patentability of a product does not depend on its method of production If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113). The communication cable 52 is shown with twist or turns in horizontal direction such that the slit 66 is aligned with (a bore 60 of) the bonnet part 40 and both are aligned with the communication cable 52 through the opening of the slit at the one end (at top of 42).  Therefore, the slit is seen as capable of aligning the bonnet part with a position of the communication cable through the opening of the slit at the one end (for example by installing the cable first and inserting is into the slit and keeping it untwisted).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., slit/bore 66 appears to have on ... a slit that opens at the one end … and not open on the opposite side of the base) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753